MAYFIELD, Justice.
This is an appeal from a decree of the Circuit Court of Barbour County, in equity. The appellee had previously recovered a judgment at law against James McCain for loss or damages on account of personal injuries sustained by his minor daughter, for which, it was claimed, McCain had in effect as of the date of the injury, a policy of liability insurance covering said damage. The bill of complaint was brought by the judgment creditor against the defendant and his insurer, under the provisions of § 12, Title 28, Code of 1940.
This is a companion case to that of Boston Insurance Co. v. Rash, Ala., 82 So.2d 177. The issues involved are identical; both claims arose out of the same accident. The decision in that case is conclusive of the issues here involved, and we have no course other than to follow that opinion.
Reversed and rendered.
LAWSON, STAKELY, GOODWYN and MERRILL, JJ., concur.